FILED
                            NOT FOR PUBLICATION                              SEP 21 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DARRYL WAYNE FARRIS,                             No. 09-15835

              Petitioner - Appellant,            D.C. No. 2:04-cv-00989-LKK-
                                                 EFB
  v.

STUART RYAN, Acting Warden,                      MEMORANDUM *

              Respondent - Appellee.



                  Appeal from the United States District Court
                      for the Eastern District of California
               Lawrence K. Karlton, Senior District Judge, Presiding

                      Argued and Submitted August 30, 2010
                            San Francisco, California

Before: B. FLETCHER, TALLMAN and RAWLINSON, Circuit Judges.

       Appellant Darryl Wayne Farris (Farris) challenges the district court’s denial

of his petition for a writ of habeas corpus. Farris contends that the exclusion of

evidence of prostitution pursuant to California’s Rape Shield Law violated his

rights under the Confrontation Clause.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Because Farris’s habeas petition was filed after 1996, his claim is governed

by the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA). See

Howard v. Clark, 608 F.3d 563, 567 (9th Cir. 2010). Under the AEDPA, Farris’s

petition can only be granted if the state court’s “adjudication of the claim resulted

in a decision that was contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court of the United

States.” Id. (citations and alteration omitted).

      The California Court of Appeal concluded that the trial court, pursuant to

California’s Rape Shield Law, properly excluded a victim’s prior conviction for

prostitution and her “price list”. This conclusion was not contrary to Michigan v.

Lucas, 500 U.S. 145, 152-53 (1991), in which the Supreme Court held that a

defendant does not have an unconditional constitutional right to introduce evidence

of a prior sexual relationship with the victim, and the legitimate interests served by

state rape shield statutes could justify excluding such evidence.

      Consistent with Lucas, the trial court balanced the probative value of the

evidence against its prejudicial nature. See id. at 153 (remanding for consideration

of whether the defendant’s right to confrontation was violated “on the facts”).

Indeed, Farris was allowed to ask all three victims whether they were engaged in




                                           2
prostitution on the nights in question. He also identified one location as a “stroll

area” for prostitutes.

      AFFIRMED.




                                           3